In a proceeding pursuant to CPLR article 75 to permanently stay arbitration, the petitioner appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 15, 1999, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
By participating in the arbitration proceeding instead of moving to temporarily stay it, the petitioner waived its right to seek a permanent stay of arbitration (see, CPLR 7503 [b]; Matter of Carbone/Orrino Agency [Carbone], 210 AD2d 221, 222; Matter of Interboro Mut. Indent. Ins. Co. v Betancourt, 187 AD2d 593; Simon-Equity Jefferson Val. Partnership v AJC Contrs., 124 AD2d 579, 580). Ritter, J. P., Thompson, S. Miller and Florio, JJ., concur.